Citation Nr: 1712135	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-10 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for a bilateral leg disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 2002 to February 2008. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2014, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The case has been returned to the Board for further appellate action. 

The Veteran was originally diagnosed with restless leg syndrome in 2008 for symptoms of numbness and tingling in his legs.  However, the most recent VA examination in 2015 included a sleep study, which was negative for restless leg syndrome.  The Board notes that the Veteran is service connected for his symptoms not his diagnosis.  Thus, a change in the diagnosis does not change the etiology of the service-connected disorder.  As a result, the Board has re-characterized the issue on the title page as a bilateral leg disorder.  38 C.F.R. § 4.13.  


FINDING OF FACT

The Veteran's bilateral leg disorder has been productive of mild symptoms.  


CONCLUSION OF LAW

The criteria for two separate disability ratings of 10 percent, but no higher, for a bilateral leg disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.13, 4.123, 4.124, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in February 2008.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records, and the VA examination afforded the Veteran in March 2015 is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiner in the March 2015 VA examination reviewed the service treatment records (STRs), Veterans Health Administration (VHA) medical records, and VBMS.  The examiner also noted the history of the Veteran's leg symptoms, including his 2008 diagnosis for restless leg syndrome.   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Bilateral Leg Disorder 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  At the time of an initial rating, consideration of the appropriateness of a staged rating is also required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's bilateral leg disorder has been evaluated under Diagnostic Code 8520.  38 C.F.R. 4.124 (2016). Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  

Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling. The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

While the rating schedule does not define terms such as "mild," "moderate," or "severe," it does provide some guidance regarding neurological disabilities.    

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.    

With regard to rating neurological disabilities, cranial or peripheral neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Analysis:
Facts 

In the instant case, the competent medical evidence of record includes the March 2015 and March 2008 VA examination reports and January and April 2009 reports from the San Juan VA Medical Center (VAMC).

The March 2008 VA examination report reflects the Veteran's statements that he had been having strange sensations in his lower extremities when lying down to sleep.  He described it as a pounding, tingling sensation in his legs that is so bothersome he has to move his legs, such as scissoring them, putting them against a wall or getting up to walk.  He indicated that this occurs two to three times a week and causes him to feel unrested and tired the next day.  

The clinical evaluation performed during this examination involved a motor test, which revealed that the Veteran's muscle strength, bulk and tone were normal.  A sensory test revealed that his response to light touch was normal but non-normal for a pin prick, which caused patchy sensory loss in the distal lower extremities.  His vibratory sense and position sense were normal.  The examiner diagnosed the Veteran with restless leg syndrome and indicated that the symptoms did not affect his daily activities.  

Additionally, the Veteran indicated that he was being treated for his restless leg syndrome at the San Juan VAMC.  These reports from January 2009 and April 2009 indicate symptomatic restless leg syndrome, for which the Veteran was given a prescription.  

The March 2015 VA examination report reflects the Veteran's statements that he developed leg tingling and difficulty sleeping within the first year of leaving service and that he did not have these symptoms in service.  During the examination, the Veteran reported numbness and tingling in both legs and that the right is worse than the left.  He also indicated that his symptoms only occur at night.  

The clinical evaluation performed during this examination indicated that there was no muscle weakness in the right or left lower extremities.  There was also no muscle atrophy.  A motor test revealed that the Veteran's muscle strength, bulk and tone were normal.  His vibratory sense and position sense were normal.  His knee and ankle flexion and deep tendon reflexes were normal for both the right and left side.  Regarding functional impact, the examiner indicates that the Veteran's central nervous system disorder affects his ability to work because his symptoms of restless leg syndrome affect his productivity.  

The examiner opined that the Veteran does not have objective findings to support a diagnosis of restless leg syndrome per the sleep study.  The examiner reasoned that although the Veteran was diagnosed in 2008 for restless leg syndrome, no sleep study was performed to confirm the diagnosis.  A sleep study was performed in April 2015 and was negative for restless leg syndrome.  However, the study was positive for severe obstructive sleep apnea.  

The Veteran has also submitted lay statements regarding his symptoms.  In his VA 9 form, the Veteran indicated that he uses medication every night, sometimes a strong dose, for his restless leg syndrome.  Additionally, the Veteran's representative submitted an April 2011 statement indicating that he has described a tingling sensation in his lower extremities that turns into a pounding sensation and causes him to have to move his legs.  

Merits

The Veteran contends that his service-connected bilateral leg disorder is more severe than reflected by his current non-compensable rating.  

The Veteran's bilateral leg disorder has been rated under Diagnostic Code 8520, for sciatic nerve.  38 C.F.R. § 4.124(a) (2016).    

Here, the competent medical and lay evidence reflects that the Veteran's bilateral leg disorder has been manifested by numbness and tingling throughout the appeal period, but no other symptoms. The Board acknowledges that the March 2015 and March 2008 VA examinations indicate that the Veteran's sensory tests were normal.  However, these tests were performed during the day.  The Veteran has noted that his symptoms only occur at night.  The Veteran is competent to report symptoms that are readily observable, such as pain and numbness, as well as their occurrence and frequency.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nor has the evidence of record revealed any inconsistencies in the Veteran's statements regarding the nature and severity of his symptoms.  The Board therefore finds the Veteran's statements to be credible and more probative than the examination reports, which were performed during the day.   

Accordingly, the Board determines that the Veteran experiences numbness and tingling in his legs.  As symptoms of numbness and tingling are wholly sensory his rating is limited to mild or moderate. Given that he does not have any other symptoms, and these symptoms primarily manifest at night but not during the day to interfere with daily activities, the Board finds that the Veteran's symptoms are mild, but not moderate. While the March 2015 examiner indicated that the Veteran's symptoms impact his ability to work because it affects his productivity, the Board finds this to be a small impact.  The Veteran has stated that his symptoms only occur at night.  The impact of his symptoms on his daily activities is therefore limited.  The Veteran has stated that his symptoms make him tired and restless the next day.  The Board acknowledges that this could impact his productivity during the day.  However, the evidence of record does not indicate that this impact is more than minimal.  A higher rating is therefore not warranted pursuant to the functional impact of the disorder.  Accordingly, a rating of 10 percent for mild impairment, but no higher, is warranted for each leg.  

The Veteran does not suffer from severe incomplete paralysis.  The record does not suggest nor has the Veteran indicated that he has muscle atrophy.  To the contrary, the March 2015 examination report indicates that there was no muscle weakness and the Veteran's muscle strength, bulk and tone were normal.  Lacking competent medical evidence of muscle atrophy, the Board does not find that the Veteran's symptoms are severe.  There is also no indication that the Veteran's pain is at times excruciating or that he suffers from loss of reflexes.  To the contrary, the March 2015 VA examination indicates that the Veteran's deep tendon reflexes for his knee and ankle were normal.  Thus, a 60 percent rating is not warranted.  

The Veteran does not suffer from complete paralysis.  The record does not suggest nor has the Veteran indicated that his foot dangles or drops, that there is no active movement below his knee or that his flexion is weakened.  The March 2015 VA examination report does not note knee flexion but indicates that the Veteran's knee extension and ankle flexion were all normal strength for both the right and left extremities.  Lacking competent medical evidence of complete paralysis of the sciatic nerve, the Board does not find that an 80 percent rating is warranted.  

In sum, the Veteran's bilateral leg disorder has been productive of wholly sensory symptoms of numbness and tingling.  These symptoms only occur at night and can be alleviated through non-medicinal means.  The Veteran does not have diminished reflexes, excruciating pain, a dangling foot or lack of active movement below the knee.  The Board therefore finds that the Veteran's symptoms have been productive of mild symptoms.  Accordingly, a rating of 10 percent, but no higher, is warranted for each leg.  

Extraschedular Rating 

The Board has also considered the potential application of extraschedular consideration under 38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate, and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry.  The second step of the inquiry is whether the veteran's exceptional disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In the instant case, the 10 percent rating applies to mild symptoms.  The term "mild" contemplates a minimally intrusive disability picture, such as the Veteran's disorder presents.  The Veteran's symptoms are numbness and tingling and only occur at night.  These symptoms cause the Veteran to have to move his legs around.  He does take medication but can also alleviate the symptoms by getting out of bed or wearing compression stockings.  Given these facts, the Board does not find that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards for mild symptoms.  

Therefore, referral for consideration of an extraschedular rating for the Veteran's bilateral leg disorder is not warranted.  38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to separate disability ratings of 10 percent for each leg due to a bilateral leg disorder are granted. 






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


